UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15 (d) of The Securities Exchange Act of 1934 January 15, 2013 Date of report (date of earliest event reported) FOREST LABORATORIES, INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 1-5438 (Commission File Number) 11-1798614 (I.R.S. Employer Identification Number) 909 Third Avenue New York, New York (Address of principal executive offices) 10022-4731 (Zip code) (212) 421-7850 (Registrant's telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02. Results of Operations and Financial Condition On January 15, 2013, the Registrant issued a press release announcing its results of operations for the quarter ended December 31, 2012.A copy of the press release is included with this report as Exhibit 99. Item 9.01. Financial Statements and Exhibits (c) Exhibit 99. Press release of Forest Laboratories, Inc. dated January 15, 2013. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Date:January 15, 2013 Forest Laboratories, Inc. (Registrant) /s/ Francis I. Perier, Jr. Francis I. Perier, Jr. Executive Vice President – Finance and Administration and Chief Financial Officer
